           Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

WADLEY CRUSHED STONE                     )
COMPANY, LLC,                            )
                                         )
       Plaintiff/Counterclaim Defendant, )
                                         )
       v.                                )               CASE NO. 3:17-cv-852-SMD
                                         )
POSITIVE STEP, INC.,                     )
d/b/a 1st QUALITY EQUIPMENT              )
COMPANY, et al.,                         )
                                         )
              Defendants.                )

                         MEMORANDUM OPINION AND ORDER

          Wadley Crushed Stone Company, LLC, (“Plaintiff”) filed a Fourth Amended

Complaint against Positive Step, Inc. d/b/a 1st Quality Equipment Company (“1st

Quality”) and Thomas W. Curley (“Curley”) (collectively “Defendants”) for breach of

contract and misrepresentation. (Doc. 67). Before the Court is Defendants’ Motion to

Dismiss Plaintiff’s Fourth Amended Complaint (Doc. 68). For the reasons that follow,

Defendants’ Motion to Dismiss is due to be GRANTED in part and DENIED in part.

          I. STATEMENT OF FACTS1

          Plaintiff is an Alabama corporation doing business as a granite rock quarry. (Doc.

67, ¶¶ 1, 5). Defendant Positive Step is a Georgia corporation that holds itself out as having

experience in the aggregate business helping customers increase productivity, reduce costs,

and maintain high production through the selection of the highest quality new and used


1
    The Statement of Facts is taken from Plaintiff’s Fourth Amended Complaint (Doc. 67).
        Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 2 of 18



equipment. Id. ¶¶ 2, 19. Defendant Curley is a citizen of Georgia and the owner of

Defendant 1st Quality. Id. ¶ 3.

       In 2012, Defendant 1st Quality executed a contract with Plaintiff for a “500 TPH

Portable Granite Plant” (“the Plant”) to be located on Plaintiff’s property in Wadley,

Alabama. Id. ¶ 21; (Doc. 69-1) at 2. The Plant was to consist of three separate areas: (1)

the primary section; (2) the secondary section; and (3) the rail loading system. (Doc. 67) at

3-4. Prior to executing the contract, Plaintiff advised Defendants that the Plant needed to

produce 500 tons-per-hour of merchantable granite rock that consisted of 60% railroad

quality ballast capable of being loaded directly into railcars at 2,000 tons-per-hour. Id. at ¶

22. These specific requirements were needed so that Plaintiff could satisfy its commitment

to a railroad company and to its other customers. Id. at ¶ 23. Plaintiff advised Defendants

that it did not have adequate expertise to determine what size or types of equipment or the

configuration of the equipment that would need to meet the required production,

specification, yield, and loading capabilities. Id. at ¶ 25.

       As part of their contract with Plaintiff, Defendants specified all of the equipment

needed and hired engineering consultants to engineer, design, and recommend the layout

for the granite plant so that it would meet Plaintiff’s specified production, specification,

yield, and loadout requirements. Id. ¶ 26. Because Defendant First Quality was not licensed

as a general contractor in Alabama, it recommended Plaintiff hire Gaston Construction

(“Gaston”) to build the Plant, which Plaintiff did. Id. at 30. Gaston paid Defendants a 10%

commission, and Defendants advised Gaston on the proper placement, installation, and

operation of the various components of the Plant while updating Plaintiff on the course of

                                               2
           Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 3 of 18



construction and making recommendations for changes along the way. Id. at ¶¶ 31, 32. The

Plant was completed and put into operation in late 2012. Id. ¶ 33. During and after the

completion of the Plant, Defendants provided training to Plaintiff’s employees as to the

best practices for operation of the Plant and its various components. Id. at 34.

       Prior to entering the contract, Defendants represented to Plaintiff that the Plant had

“a 20-year useful life.” Id. ¶ 35. After installation, however, some of the individual

components of the Plant that had been recommended by Defendants were found to be

incapable of producing the represented production, specification, yield, and loadout

requirements. Id. at ¶ 36. When confronted with the production problems, Defendants, by

and through their employees, represented to Plaintiff that the production problems were

not caused by deficient engineering, design, or equipment, but were the fault of quarry

management, operators, or other elements beyond their control and not related to the Plant

engineered, designed, specified, and constructed under the supervision of Defendants. Id.

at ¶ 39.

       Plaintiff purchased additional equipment from Defendants and other vendors in an

attempt to address these issues and delayed replacing the equipment originally specified.

Id. ¶ 41. Ultimately, Plaintiff ceased using the equipment and layout provided by

Defendants and replaced it with alternative equipment because of the insufficiencies with

the equipment specified by Defendants and the engineering/design/layout provided by

Defendants’ engineers and subcontractors. Id. ¶ 42. As a result, Plaintiff suffered financial

damages due to loss of sales and additional operating costs. Id. ¶ 43. Plaintiff also was

unable to meet its minimum commitments to the railroad company in 2013, 2014, and

                                             3
         Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 4 of 18



2015. Id. at ¶ 44. Plaintiff ultimately borrowed $5 million to replace the components of the

primary section. Id. at ¶ 47.

        II. PROCEDURAL BACKGROUND

        Plaintiff initially filed suit against the corporate Defendant on November 15, 2017,

in the Circuit Court for Randolph County, Alabama. (Doc. 1-1). Defendant 1st Quality

removed the case to this Court, answered, and counterclaimed. (Docs. 1, 7). Plaintiffs filed

a First Amended Complaint on December 27, 2017, which Defendant answered on January

11, 2018. (Docs. 10, 13). The Court granted Plaintiff leave to file a Second Amended

Complaint to name Defendant Curley, which Plaintiff filed in May 2018. (Docs. 32, 33).

The Court also granted Plaintiff leave to file a Third Amended Complaint, which Plaintiff

filed in June 2018. (Docs. 43, 46). The Third Amended Complaint asserted breach of

contract claims and a claim for misrepresentation against Defendants. (Doc. 46).

        Defendants filed a Motion to Dismiss Plaintiff’s Third Amended Complaint,

arguing that the breach of contract claims were due to be dismissed because they were

barred by the applicable four-year statute of limitations under the UCC.2 (Doc. 49).

Additionally, Defendant Curley contended that the breach of contract claims were due to

be dismissed as to him because those claims failed to allege any facts indicating that he

was a party to the contract. (Doc. 49). Defendants further moved to dismiss Plaintiff’s

misrepresentation claim in the Third Amended Complaint, arguing that it failed to meet the

specificity requirement under the Federal Rules of Civil Procedure for pleading fraud. Id.


2
 Defendants previously raised a statute of limitations defense in their Answer and Affirmative Defenses.
See (Docs. 7, 13, 36).

                                                   4
         Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 5 of 18



        Plaintiff responded in opposition to Defendants’ Motion, but also filed a Conditional

Motion for Leave to Amend (Doc. 53) in the event that the Court determined that Plaintiff’s

Third Amended Complaint failed to adequately plead the tolling of the statute of limitations

and/or Plaintiff’s fraud allegations. The United States Magistrate Judge previously

assigned to the case held a hearing on Defendants’ Motion and determined that it should

be granted, but also determined that Plaintiff’s Conditional Motion for Leave to Amend

(Doc. 53) its Third Amended Complaint should be granted.

        Regarding Defendants’ Motion to Dismiss the breach of contract claims, this Court

found that the Motion should be granted because the UCC’s four-year statute of limitations

applied to the breach of contract claims. (Doc. 66). This Court reasoned: “[t]hough not

limited to the machinery, the parties’ commercial arrangement principally related to

physical goods sold and delivered by Positive Step.” Id. at 6. This Court continued:

“[a]bsent some countervailing circumstances, such arrangements are treated as the sale of

goods subject to the dictates of Article 2 of the Uniform Commercial Code, even if ancillary

services are provided and even though some of the goods delivered take on characteristics

of fixtures.” Id. This Court then applied the UCC’s four-year statute of limitations, noting

that by the allegations of the Third Amended Complaint, the contract was entered into in

2012 and the Plant was operational in late 2012, but Wadley did not file suit until

November 2017. Id. at 5. Nonetheless, the Court afforded Plaintiff “a final opportunity to

allege any additional facts it believes . . . could avoid the application of the statute of

limitations.” Id. Plaintiff filed its Fourth Amended Complaint (Doc. 67) on November 14,

2018.

                                              5
        Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 6 of 18



       In its Fourth Amended Complaint, Plaintiff sues Defendant 1st Quality for breach

of contract due to (1) its failure to provide a portable granite plant that could produce 500

tons-per-hour (Count I) and (2) its failure to design and provide equipment for a rail ballast

loadout system that could load 2,000 tons of granite per hour (Count II). (Doc. 67) at 15-

18. Additionally, Plaintiff sues Defendant 1st Quality and Defendant Curley for

misrepresentation (Count III) as to the amount of granite per hour that could be produced

by the Plant and the amount of granite that could be loaded per hour into rail cars. Id. at 7-

8.

       Similar to their Motion to Dismiss Plaintiff’s Third Amended Complaint,

Defendants move to dismiss Plaintiff’s breach of contract claims because they are barred

by the UCC’s four-year statute of limitations. (Doc. 69) at 11-23. Defendants also move to

dismiss Plaintiff’s misrepresentation claim based upon Alabama’s two-year statute of

limitations for fraud claims. Id. at 24-31.

       III. LEGAL STANDARD

       The Federal Rules of Civil Procedure provide that a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The pleader must allege “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “[D]etailed factual

allegations” are not required, but mere “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action” are not enough. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). On a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court



                                              6
        Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 7 of 18



“accept[s] the allegations in the complaint as true and constru[es] them in the light most

favorable to the plaintiff.” Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).

       In considering a motion to dismiss, a court is ordinarily limited to evaluation of

matters alleged in the operative complaint. See generally Fed. R. Civ. P. 12(d). In

appropriate cases, however, a court may also take into account additional matters presented

in support of the motion when those matters are intrinsic to the claims and are not

reasonably in dispute. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (holding that

the court may consider a document attached to a motion to dismiss without converting the

motion into one for summary judgment if the attached document is (1) central to the

plaintiff’s claim and (2) undisputed). In this case, the contract between the parties is

attached to Defendants’ Motion to Dismiss, and Plaintiff has not disputed the authenticity

of the contract. See Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (noting that “[i]n

this context, ‘undisputed’ means that the authenticity of the document is not challenged”).

Further, because the contract is essential to the determination of Plaintiff’s breach of

contract claims, the undersigned finds that the contract meets the centrality requirement.

Therefore, for these reasons, the contract between the parties will be considered herein

without converting Defendants’ Motion to Dismiss into a motion for summary judgment.

       IV. ANALYSIS

       Because this Court is sitting in diversity, it will apply the choice of law rules of the

State of Alabama. Manuel v. Convergys Corp., 430 F.3d 1132, 1139 (11th Cir. 2005)

(citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). Under Alabama’s

choice of law rules, the law of the forum governs procedural matters. Reece v. Intuitive

                                              7
           Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 8 of 18



Surgical, Inc., 63 F. Supp. 3d 1337, 1339 (N.D. Ala. 2014) (citing Middleton v. Caterpillar

Indus., Inc., 979 So. 2d 53, 57 (Ala. 2007)). Generally, Alabama law treats statutes of

limitations as procedural. Randolph v. Tenn. Valley Auth., 792 F. Supp. 1221, 1222 (N.D.

Ala. 1992). Alabama has adopted the UCC’s statute of limitations, which sets forth that

“[a]n action for breach of any contract for sale must be commenced within four years after

the cause of action has accrued.”3 Ala. Code § 7-2-725(1). Therefore, if the contract

between the parties is one for goods, the UCC’s four-year statute of limitations applies to

the breach of contract claims. See BMC Indus., Inc. v. Barth Indus., Inc., 160 F.3d 1332,

1329 (11th Cir. 1998) (“The UCC’s Article 2 only applies to ‘transactions in goods.’”). If

the contract is not for goods, a six-year statute of limitations applies to the breach of

contract claims.4 Ala. Code § 6-2-34(9). This determination is critical to the survival of

Plaintiff’s breach of contract claims as suit was filed approximately five years after the

Plant was completed.

          In order to determine which statute of limitations applies, the Court must first decide

if the contract between the parties is one for goods or one for services. The parties do not

appear to agree whether Alabama law or Georgia law should govern this determination.

See (Doc. 52) at 5, n.1 (noting that Plaintiff appears to suggest that Alabama law applies);

(Doc. 69) at 16-17 (noting that Defendants cite both Georgia and Alabama law to support

their position regarding whether the contract is for goods or for services). The Court



3
    Notably, Georgia law also adopts the UCC’s statute of limitations. Ga. Code § 11-2-725.
4
 Georgia law also applies a six-year statute of limitations for contracts that are not for the sale of goods.
O.C.G.A. § 9-3-24.

                                                     8
        Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 9 of 18



reserves judgment as to this issue, as it is not determinative of the undersigned’s decision

at this time. However, as discussed further below, such a determination could impact

whether the UCC ultimately applies.

       Finally, the Court recognizes that the question of whether a contract is for goods or

services is generally one of fact. BMC Industries, 160 F.3d at 1331. However, “[w]hen

there is no genuine issue of material fact concerning the contract’s provisions . . . a court

may determine the issue as a matter of law.” Id.

       A. Whether Wadley’s Breach of Contract Claims Should Be Dismissed as
          Untimely.

       By the allegations of the Fourth Amended Complaint, the contract between

Defendants and Plaintiff was executed in January 2012 and the Plant became operational

in late 2012. (Doc. 67, ¶¶ 21, 33). Plaintiff did not file suit until November 2017, more than

five years after the contract was executed. (Doc. 1-1). Defendants argue that, because the

contract with Plaintiff was for the sale of goods, Plaintiff’s breach of contract claims are

time-barred by the four-year statute of limitations set forth in the Uniform Commercial

Code (“UCC”). (Doc. 69) at 11-24. Plaintiff argues that the UCC’s statute of limitations

does not apply because the contract between it and Defendant 1st Quality was not for

goods, but for services. (Doc. 73) at 4-13. Further, Plaintiff argues that Defendants’ Motion

to Dismiss is due to be denied because it is simply too early in the litigation to make a

finding as to whether the contract is for goods or for services. See generally (Doc. 73).

       The undersigned finds that there is insufficient information to determine as a matter

of law whether the contract between the parties is one for goods or one for services. Taking


                                              9
       Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 10 of 18



as true the facts alleged in the Fourth Amended Complaint and construing them in the light

most favorable to Plaintiff, as is required at this stage, it is plausible that the contract

between the parties is for services. As discussed below, this matter requires further factual

development.

       The two-page contract provided to the Court by Defendant, which memorializes the

agreement with Plaintiff, begins:

       Dear Perry,

       The following is our quotation for this 500 TPH Portable Granite Plant. Most
       of the numbers correspond with the numbers on the layout provided by MA
       Bielski and associates[.]

(Doc. 69-1) at 2. The contract then sets forth twenty-seven line items that contain a

description of the good or service provided along with its corresponding cost. Id. at 2-3.

These line items total $4,059,224.43. Id. Twenty-five of the line items reflect the purchase

of equipment. Id. In total, these twenty-five line items cost $3,894,223.43. See id. One of

the line items reflects the cost of “engineering, which costs $165,000.00.” Id. at 3. Another

line item reflects the cost of “installation/setup/calibration of scales,” which costs

$6,950.00. Id.

       After setting forth the total price of the Plant and the cost of the individual goods

and services to be provided, the contract provides terms of payment. Id. at 3. Within these

terms, the contract allows for the payment of certain items after they have been delivered

on site. Id. The contract states that pricing does not include “Freight from Point of

Manufacture” and notes that prices “could vary after final engineering of plant related



                                             10
        Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 11 of 18



structures.” Id. at 4 (emphasis in original). The contract is signed by Perry Donahoo,

managing member of Plaintiff, on January 12, 2012. Id. at 5.

        Because the contract involves the sale of machinery along with engineering,

installation, and calibration, the contract between the parties is a “hybrid” contract—i.e., it

is a contract that provides for both goods and services. See BMC Industries, Inc., 160 F.3d

at 1329 (noting that contracts involving both goods and services are categorized as “hybrid

contracts”). There is no Alabama or Georgia caselaw (whichever ultimately applies) cited

by the parties or found by the Court that is directly on point as to whether a contract for a

working granite plant is a contract for a good or for a service. But see Cty. Asphalt, Inc. v.

Lewis Welding & Eng’g Corp., 323 F. Supp. 1300 (S.D.N.Y. 1970) (applying the UCC to

the purchase and installation of asphalt plants at two locations as a “transaction in goods”)5.

When faced with a hybrid contract, many courts apply the “predominant factor” test to

determine whether the contract is primarily for goods or for services. See BMC Indus., Inc.,

160 F.3d at 1330. Under the predominant factor test, courts examine contracts to determine

“whether their predominant factor, their thrust, their purpose, reasonably stated, is the

rendition of service, with goods incidentally involved . . . or is a transaction of sale, with

labor incidentally involved[.]” Id. at 1329-30. It is notable that, should Alabama caselaw

apply, there are no cases found by the undersigned that explicitly or implicitly adopt the

“predominant factor” test. See Thorn’s Diesel Serv., Inc. v. Houston Ship Repair, Inc., 233

F. Supp. 2d 1332, 1339-40 (M.D. Ala. 2002) (noting that “[r]esearch has not revealed an


5
 Notably, County Asphalt does not provide reasoning as to why that court concluded that an asphalt plant
was a good. 323 F. Supp. 1300, 1304-05.

                                                  11
        Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 12 of 18



Alabama state court decision that has adopted, either expressly or implicitly, the

predominant factor test” and thereby showing hesitancy “to adopt and apply the

predominant factor test as Alabama’s standard for determining whether the contract is for

goods or for services”). Should Georgia law apply, the “predominant factor” test is likely

applicable. See S. Tank Equip. Co. v. Zartic, Inc., 471 S.E. 2d 587, 588 (Ga. App. 1996)

(noting that “[w]hen the predominant element of a contract is the sale of goods, the contract

is viewed as a sales contract and the UCC applies even though a substantial amount of

service is to be rendered in installing the goods”) (internal citations omitted).

       Whether the predominant factor test is ultimately applied in this case, the

undersigned finds that, accepting the facts alleged in Plaintiff’s Fourth Amended

Complaint as true and construing them in the light most favorable to Plaintiff, it is at least

plausible that the contract between the parties is for services instead of goods. While it is

clear that the contract calls for “engineering,” it is unclear to the undersigned what

“engineering” specifically entails. Plaintiff’s Fourth Amended Complaint alleges that

Defendants, inter alia, agreed to design and build a “turnkey finished and functioning

granite plant” that would “meet the required and agreed upon output requirements” set for

the by Plaintiff. (Doc. 67) at ¶ 28. Plaintiff further alleges that, in order to produce a

functioning granite plant, Defendant provided “engineering and design services to

configure the composition and layout of the entire Plant.” Id. at ¶ 27. Even after completion

of the project, Plaintiff alleges that “Defendants provided training to employees of Plaintiff

as to [the] best practices for operation of the Plant . . . as well as product servicing.” Id. at

¶ 34. These interactions occurred at least until February 18, 2015. Id. at ¶ 39.

                                               12
          Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 13 of 18



        Notably, nothing in the contract specifically reflects these specific services. It is

plausible to the undersigned that these services are accounted for within the engineering

line item of the contract. It is also plausible to the undersigned that these services are

subject to another contract between the parties or to no contract at all. Regardless, taking

as true the Fourth Amended Complaint’s allegations regarding the services Defendants

agreed to provide, the undersigned cannot find as a matter of law that the contract between

the parties was for goods.6 Accordingly, Defendants’ Motion to Dismiss Plaintiff’s breach

of contract claims is due to be denied at this stage, pending further development of the

record.

        B. Whether Wadley’s Misrepresentation Claim Should Be Dismissed as
           Untimely.

        Defendants argue that Plaintiff’s misrepresentation claim must be dismissed

because Plaintiff failed to file it within the applicable two-year statute of limitations. (Doc.

69) at 24-31. Alabama, which is the forum state for the misrepresentation claim,7 sets out

a two-year statute of limitations for fraud actions. Ala. Code § 6-2-38(l). Alabama law

further provides that the statute of limitations begins to run when “the plaintiff actually


6
  The undersigned recognizes that the parol evidence rule may be applicable and could potentially prohibit
the admission of certain agreements between the parties that are not memorialized in the contract. However,
based upon Plaintiff’s alleged facts, it is unclear to the undersigned what services were provided for in the
contract. Therefore, the undersigned finds it premature to determine whether the contract is for goods or
for services.
7
  In determining which law to apply to the misrepresentation claim, this Court must apply the choice of law
rules of the forum state. Trumpet Vine Invs. v. Union Capital Partners I, Inc., 92 F.3d 1110 (11th Cir. 1996).
Alabama applies the rule of lex loci delicti, which means that Alabama courts apply the law of the state
where the injury occurred. See Fitts v. Minn. Mining & Manuf. Co., 581 So. 2d 819, 820 (Ala. 1991). Here,
the injury—i.e., the economic impact that resulted from the alleged misrepresentations—occurred in
Alabama. See Glass v. S. Wrecker Sales, 990 F. Supp. 1344, 1348 (M.D. Ala. 1998). Therefore, the
undersigned will apply Alabama law regarding fraud actions to Plaintiff’s misrepresentation claim.

                                                     13
        Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 14 of 18



discovered the fact constituting the fraud or until such time as the plaintiff should have

discovered such fact in the exercise of reasonable diligence, whichever is earlier.” Jones v.

Bank of Am., N.A., 2018 WL 4095687, at *8 n. 5 (N.D. Ala. 2018) (citing Ala. Code § 6-

2-3).

        Here, Plaintiff’s Fourth Amended Complaint alleges various misrepresentations

made by Defendants spanning from December 14, 2012, to February 18, 2015. (Doc. 67)

at ¶ 39. Generally, these alleged misrepresentations are related to Defendants’ claims that

the production problems the Plant experienced were not caused by its deficient engineering,

design or equipment, but instead were the result of Plaintiff’s management, operators, or

other elements beyond Defendants’ control. Id. Plaintiff alleges that, at other times,

Defendants represented that the plant was “running acceptably and/or would improve to

meet the contracted for production targets.” Id. at ¶ 40.

        Plaintiff   argues   that   it   reasonably   relied   upon   Defendants’    alleged

misrepresentations, purchased additional equipment, and delayed replacing the inadequate

equipment. Id. at ¶ 41. Eventually, Plaintiff replaced portions of the Plant, and borrowed

approximately $5 million to do so. Id. at ¶¶ 45, 46. Plaintiff does not allege when that

replacement occurred. See generally (Doc. 67). Defendants, however, assert that public

records establish that Plaintiff “borrowed approximately $4 million to replace the

equipment and plant layout that were the subjects of the alleged misrepresentations on May




                                              14
        Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 15 of 18



14, 2015,” and that Plaintiff purchased the equipment no later than August 31, 2015.8 (Doc.

74) at 20.

       Based upon the date that Plaintiff replaced portions of the Plant, Defendants argue

that Plaintiff’s misrepresentation claim is untimely. Id. In other words, Defendants assert

that Plaintiff must have known—no later than the time it replaced the equipment—that the

statements made by Defendants regarding the causes of the Plant’s failure to meet the

specified requirements were untrue. Id. If so, Defendants argue that the two-year statute of

limitations bars suit. Id.

       The undersigned agrees. In Grant v. Preferred Research, Inc., 885 F.2d 795 (11th

Cir. 1989), the plaintiff, a law school graduate who was an independent contractor with the

defendant performing title examinations, sued the defendant for breach of contract and

fraud arising from alleged breaches of the licensing agreement between them. As part of

its business operations, the defendant maintained a professional liability insurance policy

in the event of errors and omissions committed by its employees and agents. Id. at 797. A

client of the defendant sued the plaintiff, and the plaintiff submitted the claim to the

defendant, who then refused to submit the claim to its insurance carrier. Id. The plaintiff

then paid the claim out of his own pocket, and subsequently purchased his own errors and

omissions policy. Id.




8
 Defendants attach the UCC Financing Statement for Plaintiff’s replacement equipment, which was filed
with the Secretary of State. See (Doc. 69-4). The undersigned will consider this document without
converting Defendants’ Motion to Dismiss into one for summary judgment because the document is
undisputed and meets the centrality requirement.

                                                 15
       Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 16 of 18



       At trial, the jury granted a verdict in favor of the plaintiff. Id. at 798. However, the

Eleventh Circuit overturned this verdict, finding that the trial court should have granted the

defendant’s motion for judgment notwithstanding the verdict based upon the application

of the statute of limitations for fraud actions in Alabama. Id. Specifically, this Circuit found

that the statute of limitations barred the plaintiff’s fraud claim because it began to run

“when [the] plaintiff purchased his own errors and omissions policy,” which was more than

two years prior to the plaintiff filing suit. 885 F.2d at 798. This Circuit reasoned that “[t]o

trigger the statute of limitations, [the] plaintiff needed only to have the knowledge that

would lead a reasonable person to make further inquiry.” Id. Therefore, this Circuit found

that the “plaintiff’s purchase . . . constitute[d] an awareness—or at least a suspicion—that

[the defendant’s] policy did not provide coverage.” Id. (internal citations omitted).

Accordingly, this Circuit determined that the district court erred in failing to grant the

defendant’s motion for judgment notwithstanding the verdict on the plaintiff’s fraud claim

because that claim was barred by the statute of limitations. Id. at 799.

       Here, Plaintiff was aware—or should have been aware—that the statements

Defendants made were fraudulent no later than August 31, 2015, when it made substantial

expenditures to replace equipment for the Plant. Plaintiff’s own Fourth Amended

Complaint supports the conclusion that—at the time the purchase was made—it knew

Defendants’ statements were fraudulent. The Fourth Amended Complaint states: “Because

of the insufficiencies with the equipment specified by Defendants and the

engineering/design/layout provided by Defendants’ engineers and subcontractors, Plaintiff

was eventually required to cease using the equipment and layout provided by the

                                              16
       Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 17 of 18



Defendants pursuant to the Plant contract and to replace much of the Plant with equipment

that was capable of handling the granite mined on Plaintiff’s property and meeting the

agreed production requirements.” (Doc. 67) at ¶ 42 (emphasis added). Based upon

Plaintiff’s own allegation and the common-sense inference drawn from Plaintiff’s large

financial expenditure to replace the Plant’s equipment, the undersigned finds that Plaintiff

knew—or should have known—that Defendants’ statements were fraudulent no later than

August 31, 2015. Therefore, in order to avoid application of Alabama’s two-year statute of

limitations for misrepresentation claims, Plaintiff was required to file suit on or before

August 31, 2017. It did not.

       In an attempt to address the statute of limitations problem, Plaintiff states: “. . .

Plaintiff does deny it knew in 2015 the equipment provided was not capable of meeting

the performance promised by Defendant from inception.” (Doc. 73) at 16 (emphasis in

original). Plaintiff avers that it “learned the original equipment was not capable of meeting

express promises of future performance at the quarry from blasting tests performed in 2017

which showed that the rock at that location could not be blasted into sizes the specified

primary system could efficiently handle with the best of management.” Id. (emphasis in

original). However, this statement does not align with the allegations in Plaintiff’s Fourth

Amended Complaint, where Plaintiff clearly indicates that it replaced “much of the Plant

with equipment that was capable of handling the granite mined on Plaintiff’s property.”

(Doc. 67) at ¶ 42 (emphasis added). Plaintiff alleges that this replacement occurred

“[b]ecause of the insufficiencies with the equipment specified by Defendants and the

engineering/design/layout provided by Defendants’ engineers and subcontractors[.]” Id.

                                             17
       Case 3:17-cv-00852-SMD Document 82 Filed 09/09/19 Page 18 of 18



(emphasis added). Plaintiff cannot now attempt to parse words and claim that it did not

know at the time it took action to replace the equipment in 2015 that Defendants’

statements were supposedly fraudulent. Therefore, the undersigned finds that the statute of

limitations bars Plaintiff’s misrepresentation claim and it is due to be dismissed.

       V. CONCLUSION

       Accordingly, for the reasons stated above, it is

       ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Fourth Amended

Complaint is GRANTED in part and DENIED in part. Specifically, it is GRANTED as to

Plaintiff’s Misrepresentation Claim (Count III) and is DENIED as to Plaintiff’s Breach of

Contract Claims (Counts I and II).

       Done this 9th day of September, 2019.



                                     /s/ Stephen M. Doyle
                                     UNITED STATES MAGISTRATE JUDGE




                                             18
